                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                              Judge Raymond P. Moore

Civil Action No. 19-cv-02443-RM-STV

Jun Li,
Qi Qin,
Yi Liu,
Jie Yang,
Yuquan Ni,
Zhongzao Shi,
Fang Sheng,
Shunli Shao,
Kaiyuan Wu,
Zhijian Wu,
Zhongwei Li,
Sa Wu,
Fan Zhang,
Lin Qiao,
Jinge Hu,
Rujun Liu,
Ying Xu,
Lu Li,
Cao Xiaolong, and
Yuwei Dong, individually,
as well as Derivatively for Colorado Regional Center Project
Solaris LLLP,

       Plaintiffs,
v.

Waveland Ventures LLC,
Colorado Regional Center Project Solaris LLLP,
Colorado Regional Center,
Colorado Regional Center I, LLC,
Solaris Property Owner LLC,
Solaris Property Owner I LLC, and
Peter Knobel,

      Defendants.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________
        Plaintiffs’ “Application to Require Defendants to Disclose Citizenship of Members” (the

“Motion”) (ECF No. 113) seeks an order compelling the disclosure of the members of

Defendants which are unincorporated entities in order to show that diversity jurisdiction exists.

The Motion causes the Court to pause and asks “Why?” Finding no legally sufficient answer in

the Motion and the court record, the Motion is DENIED.1

        Plaintiffs filed this action raising federal and state law claims alleging subject matter

jurisdiction based on diversity of citizenship, federal question, and, as stated in the proposed

Scheduling Order, supplemental jurisdiction. (ECF No. 109, p. 2.) Nonetheless, Defendants

apparently contend the allegations are insufficient to support diversity jurisdiction and, therefore,

reserve the right to challenge the court’s supplemental jurisdiction over the state law claims.

(ECF No. 109, p. 3.) Such contention, however, is unsupported by the statutes and the record.

        Pursuant to 28 U.S.C. § 1331, “[t]he district courts shall have original jurisdiction of all

civil actions arising under the Constitution, laws, or treaties of the United States.” And, where

the district court has original jurisdiction, with exceptions inapplicable here, it “shall have

supplemental jurisdiction over all other claims that are so related to claims in the action within

such original jurisdiction that they form part of the same case or controversy under Article III of

the United States Constitution.” 28 U.S.C. § 1367(a) (emphasis added).

        In this case, the record shows no challenge by Defendants that federal question

jurisdiction exists. After all, Plaintiffs raise claims under various federal statutes. (ECF No. 86,

Counts I-III.) And, further, there is no challenge that the state law claims are unrelated to the

federal claims. As such, on this record, subject matter jurisdiction exists over all claims by




1
  The Court finds no further briefing is required on the issue before ruling. See D.C.COLO.LCivR 7.1(d) (“Nothing
in this rule precludes a judicial officer from ruling on a motion at any time after it is filed.”)

                                                        2
virtue of Sections 1331 and 1367. Thus, whether the court has, or does not have, another basis

on which subject matter jurisdiction may exist is irrelevant. Accordingly, it is

       ORDERED that Plaintiffs’ “Application to Require Defendants to Disclose Citizenship

of Members” (ECF No. 113) is DENIED WITHOUT PREJUDICE.

       DATED this 8th day of January, 2020.

                                                     BY THE COURT:



                                                     ____________________________________
                                                     RAYMOND P. MOORE
                                                     United States District Judge




                                                 3
